(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, la parte apelada solicita la desestimación del recurso. interpuesto en este caso porque habiéndose establecido desde abril 9, 1936, nada hicieron luego los apelantes para perfeccionarlo y, ade-más, porque la apelación es frívola; y
Por cuanto, la moción se notificó a los apelantes y señalada su vista para noviembre 9, 1937, fue suspendida ésta a petición de ambas partes y señalada nuevamente para mayo 9 actual se celebró con la sola asistencia del abogado de la parte apelada, sin que los ape-lantes hayan impugnado hecho alguno de los consignados en la moción;
Por tanto, de acuerdo con la ley y la jurisprudencia aplicables, habiendo los apelantes dejado de perfeccionar .su recurso dentro del término de ley, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.